

117 HR 266 IH: To name the Air Force Utah Test and Training Range as the “Bishop Utah Test and Training Range”, and for other purposes.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 266IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Mr. Stewart (for himself, Mr. Owens, Mr. Curtis, and Mr. Moore of Utah) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo name the Air Force Utah Test and Training Range as the Bishop Utah Test and Training Range, and for other purposes.1.Name of Air Force Utah Test and Training Range The Air Force Utah Test and Training Range shall after the date of the enactment of this Act be known and designated as the Bishop Utah Test and Training Range. Any reference to such test and training range in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Bishop Utah Test and Training Range.